DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 10/21/2021 has been entered. In the amendment, Applicant amended claims 2, 6-7, 10-11, 13-14 and 20, cancelled claims 1, 12 and 19. Currently claims 2-11, 13-18 and 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2, 11 and 14 are rejected under 35 U.S.C. 103 as being anticipated by Yu et al. (US 2018/0204889).
Regarding claim 2, Yu teaches an array substrate (Fig. 2: substrate layer 26; Fig. 6: inherent substrate layer on which device 10 is formed; Examiner’s Note: Fig. 6 is one embodiment of varies embodiments represented in Fig. 2, in which element 26 is a substrate 
wherein the display area comprises: a first area (Fig. 6: a top half of display area A, corresponding to top half of rows RO to RM of gate lines), which is in at least one side of the slotting area, and a second area (Fig. 6: display area B corresponding to rows RM+1 to RN of gate lines) which does not overlap with the first area, and the array substrate comprises: 
a plurality of pixel units (Figs. 2, 6: pixels 22) in the display area and arranged in a plurality of rows (Figs. 2, 7: gate lines G; Fig. 6: gate lines of rows R0 . . . RN); and 
a gate drive circuit (Figs. 2, 7: gate driver circuitry 20B) in the peripheral area, 
the gate drive circuit comprises: 
a plurality of pixel units (Figs. 2, 6: pixels 22) in the display area and arranged in a plurality of rows (Figs. 2, 7: gate lines G; Fig. 6: gate lines of rows R0 . . . RN); and 
a gate drive circuit (Figs. 2, 7: gate driver circuitry 20B) in the peripheral area, 
the gate drive circuit comprises: a plurality of first shift register units (Fig. 7: gate driver circuits 78 for rows R0 to RM of gate lines illustrated in Fig. 6), which are configured to drive a plurality of rows of pixel units in the first area, and a plurality of second shift register units (Fig. 7: gate driver circuits 78 for rows RM+1 to RN of gate lines illustrated in Fig. 6) which are configured to drive a plurality of rows of pixel units in the second area, wherein 
a drive capability of a first shift register unit is lower than a drive capability of a second shift register unit (Fig. 18; [0072]) wherein the display area further comprises a transition area 
a ratio of a height of the transition area to a height of the slotting area ranges from 1/3 to 1/2 (Examiner’s Note: because Applicant does not provide how the transition area is configured differently from the first area in terms of functionality and capability, there exists different reasonable interpreations for the transition area as part of the display area A; the definition of the transition area above makes it half height of the display area A and the slotting area 66).

Regarding claim 11, Yu teaches the array substrate according to claim 2. Yu further teaches the array substrate according to claim 2, wherein the first area is on both sides of the slotting area (Fig. 6).

Regarding claim 14, Yu teaches a display device (abstract), comprising the array substrate according to claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4, 6-10, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0204889) in view of Zhang et al. (US 2017/0178583).
Regarding claim 3, Yu teaches the array substrate according to claim 2. Yu further teaches the array substrate according to claim 2, wherein the gate drive circuit further comprises a plurality of third shift register units (Fig. 7: gate driver circuits 78 for rows in the transition area defined in claim 2) configured to drive a plurality of rows of pixel units in the transition area. 
Yu does not expressly teach: 
a drive capability of a third shift register unit is between the drive capability of the first shift register unit and the drive capability of the second shift register unit.
Yu teaches in Fig. 6 in the display area, the number of pixels in each row of display area A gradually increases from row R0 to row RM and in para. [0072] that drive signal strength of gate lines in display area A is weaker than drive signal strength of gate lines in display area B, but is silent on whether rows of gate lines in display area A receive gradually increased drive signals from R0 to RM. However, it is not new in the related art adjusting a drive signal strength for each row of gate lines in an unregulated display area according to a total number of pixels in a respective row.
Zhang, for instance, teaches in paras. [0025], [0033]-[0034] that for a non-regular display area drive capabilities of a plurality of shift register units are different, and the drive capability of respective shift register unit is in a positive correlation with an amount of pixel units in a row corresponding to the respective shift register unit.

The motivation/suggestion would have been to precisely control brightness of each row of the display pixels to achieve display uniformness. 

Regarding claim 4, Yu/Zhang teach the array substrate according to claim 3. Yu/Zhang teach the array substrate according to claim 3, wherein the plurality of third shift register units are divided into a plurality of groups of third shift register units, drive capabilities of respective groups of third shift register units are different (see modification applied to claim 3 and note that each row of gate line in the transition area of display A of Yu, defined in claim 3, reasonably teaches a group of third shift register units), and 
in the plurality of groups of third shift register units, drive capabilities of a group of third shift register units closer to the first area than the second area are lower than drive capabilities of a group of third shift register closer to the second area than the first area (see modification applied to claim 3).

claim 6, Yu/Zhang teach the array substrate according to claim 4. Yu/Zhang further teach the array substrate according to claim 4, wherein a respective one group of the plurality of groups of third shift register units comprises one third shift register unit, and drive capabilities of the plurality of third shift register units gradually decrease in a direction from the second area to the first area (Yu: Fig. 6; Zhang: [0025], [0033]-[0034]).

Regarding claim 7, Yu teaches the array substrate according to claim 2. Yu further teaches the array substrate according to claim 2, amounts of pixel units in respective rows in the plurality of rows of pixel units driven by the plurality of first shift register units are different (Fig. 6), 
Yu does not further expressly teach wherein drive capabilities of the plurality of first shift register units are different, and 
the drive capability of respective first shift register unit is in a positive correlation with an amount of pixel units in a row corresponding to the respective first shift register unit.
The differentiating limitations indicate a drive capability arrangement of shift register units of a non-regular display area in which each of the shift register units is configured to have drive capabilities individually adjusted according to an amount of pixels in a row corresponding to the respective first shift register unit. The technique is not new.
Zhang, for instance, teaches in paras. [0025], [0033]-[0034] that for a non-regular display area drive capabilities of a plurality of shift register units are different, and the drive capability of respective shift register unit is in a positive correlation with an amount of pixel units in a row corresponding to the respective shift register unit.

The motivation/suggestion would have been to precisely control brightness of each row of the display pixels to achieve display uniformness. 

Regarding claim 8, Yu/Zhang teach the array substrate according to claim 7. Yu/Zhang further teach the array substrate according to claim 7, wherein amounts of pixel units in respective rows in the first area gradually decrease in a direction away from the second area (Yu: Fig. 6), and drive capabilities of first shift register units corresponding to the respective rows gradually decrease (see modification applied to claim 7).

Regarding claim 9, Yu/Zhang teach the array substrate according to claim 3. In this embodiment, Yu/Zhang do not further teach the array substrate according to claim 3, wherein the first shift register unit comprises a first drive transistor, the second shift register unit comprises a second drive transistor, the third shift register unit comprises a third drive transistor, 

The differentiating limitations indicate adjusting a width-to-length ratio of a drive transistor in each shift register unit to achieve a change of drive capability accordingly. The technique is not new, however.
Zhang additionally teaches in Fig. 3 each shift register unit comprises a drive transistor (i.e., transistor T5), and the drive capability of each shift register unit is in a positive correlation with width- to-length ratio of a channel of the respective drive transistor ([0048]-[0050]).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Zhang’s technique with the technique of Yu/Zhang in claim 3 such that the first shift register unit comprises a first drive transistor, the second shift register unit comprises a second drive transistor, the third shift register unit comprises a third drive transistor and that the drive capability of the first shift register unit is in a positive correlation with a width- to-length ratio of a channel of the first drive transistor, the drive capability of the second shift register unit is in a positive correlation with a width-to-length ratio of a channel of the second drive transistor, and the drive capability of the third shift register unit is in a positive correlation with a width-to-length ratio of a channel of the third drive transistor.
Because there are limited options to adjust a drive capability of a shift register and Zhang’s technique of adjusting a drive capability of a shift register via adjusting a W/L ratio of a 

Regarding claim 10, Yu/Zhang teach the array substrate according to claim 9. Zhang further teaches the array substrate according to claim 9, wherein each of the first shift register unit, the second shift register unit, and the third shift register unit comprises: 
an input circuit (Fig. 3: T1), connected to a first node (Fig. 3: node P) and configured to write an input signal (Fig. 3: “Gn-1” signal) to the first node in response to the input signal; and 
an output circuit (Fig. 3: T5, C2), connected to the first node and configured to output a clock signal (Fig. 3: “CKB” signal) that is received to an output terminal (Fig. 3: “Gn” terminal) under control of a level of the first node, wherein 
an output circuit of the first shift register unit comprises the first drive transistor, an output circuit of the second shift register unit comprises the second drive transistor, and an output circuit of the third shift register unit comprises the third drive transistor (see modification applied to claim 9).

Claim 13 is rejected for substantially the same rationale applied to claims 2-3 in combination.

Regarding claim 15, Yu/Zhang teach the array substrate according to claim 9. Yu/Zhang further teach the array substrate according to claim 9, wherein the width-to-length ratio of the channel of the first drive transistor is less than the width-to-length ratio of the channel of the 

Claim 16 is rejected for substantially the same rationale as applied to claim 9.

Claim 18 is rejected for substantially the same rationale as applied to claim 9.

Regarding claim 20, Yu/Zhang teach the array substrate according to claim 3. Yu further teaches the array substrate according to claim 3, wherein the first area is in both sides of the slotting area (Fig. 6).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0204889) in view of Zhang et al. (US 2017/0178583), and further in view of Jeong et al. (US 2017/0352328).
Regarding claim 5, Yu/Zhang teach the array substrate according to claim 4. Yu/Zhang do not further teach the array substrate according to claim 4, wherein at least one group of the plurality of groups of third shift register units comprises a first amount of third shift register units, and drive capabilities of the first amount of third shift register units in a same group are identical.

Jeong, for instance, teaches in Figs. 10-11 a transition area (entire display area AA2 and lower portion of display area AA1) including a plurality of rows of display pixels of the same number of pixels (Figs. 10-11: rows in display area AA2).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply the technique of Yu/Zheng to Jeong’s display in Figs. 10-11. The modification would result in at least one group (Figs. 10-11: shift registers corresponding to respective rows of display pixels in AA2 form a group of third shift register units) of the plurality of groups of third shift register units comprises a first amount of third shift register units, and drive capabilities of the first amount of third shift register units in a same group are identical.

Regarding claim 17, Yu/Zhang/Jeong teach the array substrate according to claim 5. In this embodiment, Yu/Zhang/Jeong do not further teach the array substrate according to claim 5, wherein the first shift register unit comprises a first drive transistor, the second shift register unit comprises a second drive transistor, the third shift register unit comprises a third drive transistor, 
the drive capability of the first shift register unit is in a positive correlation with a width- to-length ratio of a channel of the first drive transistor, the drive capability of the second shift 
The differentiating limitations indicate adjusting a width-to-length ratio of a drive transistor in each shift register unit to achieve a change of drive capability accordingly. The technique is not new, however.
Zhang additionally teaches in Fig. 3 each shift register unit comprises a drive transistor (i.e., transistor T5), and the drive capability of each shift register unit is in a positive correlation with width- to-length ratio of a channel of the respective drive transistor ([0048]-[0050]).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Zhang’s technique with the technique of Yu/Zhang/Jeong in claim 5 such that the first shift register unit comprises a first drive transistor, the second shift register unit comprises a second drive transistor, the third shift register unit comprises a third drive transistor and that the drive capability of the first shift register unit is in a positive correlation with a width- to-length ratio of a channel of the first drive transistor, the drive capability of the second shift register unit is in a positive correlation with a width-to-length ratio of a channel of the second drive transistor, and the drive capability of the third shift register unit is in a positive correlation with a width-to-length ratio of a channel of the third drive transistor.
Because there are limited options to adjust a drive capability of a shift register and Zhang’s technique of adjusting a drive capability of a shift register is a straightforward and .

Response to Arguments
Applicant's arguments filed on 10/21/2021 with regard to claims 2 and 13 have been fully considered but they are not persuasive. Applicant asserts that the newly added limitation to claims 2 and 13, “a ratio of a height of the transition area to a height of the slotting area ranges from 1/3 to 1/2”, is not taught by Yu, Zhang and Jeong. Examiner must respectfully disagree.
Specifically, regarding the definition of the transition area, the current language only indicates it is positioned between the first area and the second area and does not limit how shift register units in the transition area are differently configured in comparison with the first area in terms of functionality or capability. Therefore, it is justified to divide the display area A of Yu in Fig. 6 into the first area and the second area with any ratio in terms of their heights. In this examination, the display area is divided into the top half and the bottom half, with the former reading on the first area and the latter reading on the transition area. Because according to Fig. 6 of Yu, the height of the slotting area is equivalent to the height the display area A, the interpretation of the first area and the transition area would result in a ratio of a height of the transition area to a height of the slotting area being ½, which anticipates the limitation “a ratio of a height of the transition area to a height of the slotting area ranges from 1/3 to 1/2”. Applicant does not bring up other argument for allowability of independent claims 2 and 13. Thus, rejections to claims 2-11, 13-18 and 20 are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693